Citation Nr: 1723500	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service the U.S. Army from May 2, 1977, to May 20, 1977.  He passed away in April 2013.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant was substituted as the claimant with respect to the claims on appeal at the time of the Veteran's death, and which are currently before the Board.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2012.  He also testified before a Decision Review Officer (DRO) at an RO hearing in September 2011.  Transcripts of both hearings are of record.

The matter was remanded in November 2014 for additional development.



FINDINGS OF FACT

1.  A left knee condition was not incurred or otherwise shown in service.

2.  A right leg condition was not incurred or otherwise shown in service.

3.  A right ankle condition was not incurred or otherwise shown in service.

4.  An acquired psychiatric condition is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a right leg condition have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for an acquired psychiatric condition have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

A.  Orthopedic Conditions

The claims for service connection for the left knee, right leg, and right ankle will be addressed collectively, as they are all based upon the same alleged in-service incidents.

In his March 2010 claim, the Veteran reported that his left knee gave out while he was on a 50-mile march.  He stated that he was taken for x-rays, which showed cracks in his left knee and right leg.  

In his June 2012 hearing testimony, he described stopping at a motor pool during a 50-mile march.  Several members of his unit were standing behind a tank when it started to move backwards.  He testified that he shoved two service members out of the way, and then jumped into a ditch to avoid the tank.  He reported that, two days later, he had swelling in his left leg.  He received x-rays of both legs, and was told that he had dislocated his knee cap and had a hairline fracture in his ankle.  He reported being in the hospital for two or three weeks and being put on light duty before being discharged.

During his September 2011 RO hearing, he testified that the incident with the tank occurred "a month and half" into his period of service, noting that the first four weeks were strictly training.

Unfortunately, the Veteran's statements regarding these in-service injuries are not credible, as they are not internally consistent, consistent with the other evidence of record, or plausible.  Chaib v. Ashcroft, 397 F.3d 1273, 1278 (10th Cir. 2005) (considering all circumstances and relevant factors, a lack-of-credibility determination can be based on inconsistencies in the petitioner's testimony, inconsistencies between his testimony and the documentary evidence, inaccuracies or falsehoods, or implausible explanations).

Specifically, while the Veteran reported in March 2010 that he injured himself when his knee gave out on him during a long march, he subsequently reported that he sustained his injuries jumping into a ditch to avoid a tank.  Moreover, his testimony that the tank incident occurred a month and a half into service because the first four weeks were spent training is not possible, as the Veteran was only in service for 18 days.  Finally, his service treatment records do not reflect any x-rays, hospitalizations, light duty, or other findings pertaining to any orthopedic injuries.  Indeed, as discussed below, the Veteran was evaluated for psychiatric symptoms nine days after service began, and was recommended for discharge a few days after that.

The Veteran did submit photographs in support of his claim.  One photograph in particular purportedly shows the Veteran being held up by two other service members while they posed for the photograph.  He asserted that this was evidence of his in-service knee and leg injuries.  However, the Board finds the probative value of this evidence to be limited.  First, the nature of the photograph does not suggest an injury, as the Veteran is not wearing a cast, brace, or anything else to indicate a lower extremity condition.  Indeed, the Board views the photograph as more jovial in nature.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Second, the photographs, and the Veteran's handwritten annotations, indicate they are from June 1977, which would be after his discharge on May 20. 

In light of the above, there is no credible evidence to support a finding of an in-service incurrence of the Veteran's left knee, right leg, or right ankle injuries.

B.  Psychiatric Condition other than PTSD

With respect to element (1) of service connection, a current disability, the Veteran was diagnosed with bipolar disorder with psychotic behavior in VA records dated July 2010.  Therefore, that element has been satisfied.

With respect to element (2), an in-service incurrence, the Veteran entered the U.S. Army on May 2, 1977.  An enlistment examination conducted on that date noted no findings or history relating to a psychiatric disability.  However, a treatment record generated on May 11 noted the service member was very immature and wanted out of the U.S. Army.  He had passed out from acute anxiety hysteria twice.  He also reported using drugs and being and alcoholic.  He was found to be nervous and very emotional.  He did not respond to questions, counseling, or instructions.  Additional records from May 12 indicated that his "blackout" spells were a manifestation of a dissociative form of acute anxiety hysteria.  A psychiatric evaluation yielded no diagnosis.  Records from May 16 show that it was recommended the service member be discharged.  He had told his commander that he had been arrested for possession of drugs and auto theft.  He reported being an alcoholic and that he once accidentally shot his boss.  These records noted the Veteran to be immature, with a terrible attitude, no self-discipline, and only motivated to leave.  His discharge from service was effective on May 20, 1977.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1132.  In this case, because the Veteran's May 2, 1977, enlistment examination was normal, he is presumed to have entered service in sound condition.

As to whether a psychiatric condition clearly and unmistakably preexisted service, a March 2015 opinion from a VA examiner stated that it was more likely than not that he experienced an emotional disorder prior to his enlistment, but such a finding was not clear and unmistakable.  There is no other evidence to refute this conclusion, and therefore the presumption of sound condition has not been rebutted.

If the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2013) (citing Horn v. Shinseki, 25 Vet. App. 231, 236 (2012)).  Therefore, the symptoms noted in service satisfy element (2) of service connection.

Nevertheless, a claimant still must establish element (3), that he has a current disability that is related to the in-service injury or disease.  Gilbert, 26 Vet. App. at 52.  An unrebutted presumption of soundness does not necessarily lead to service connection for the disease or injury because it still must be shown by the claimant that there is a nexus between the current disability and service.  Id. at 52.

In an April 2015 opinion, the VA examiner concluded that there was no evidence that the Veteran's emotional immaturity and inability to adjust to the military in nine days was in any way correlated to his later diagnosis of bipolar disorder, and that the medical literature did not support such a finding.  This opinion is consistent with the Veteran's service records, which include a negative psychiatric evaluation during his brief time in the U.S. Army.

There is no competent medical opinion to refute this conclusion or to otherwise link the Veteran's current condition to service.  Therefore, service connection is not warranted.

C.  PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

In this case, the evidence is against a finding of a credible in-service stressor.  The Veteran reported that he was told during service that he would be deployed to combat in Vietnam.  See June 2012 Hearing Transcript at 12.  However, the Vietnam era is defined as ending on May 7, 1975, two years before the Veteran's service.  38 U.S.C.A. § 101 (29)(A), (B); 38 C.F.R. § 3.2(f), (i).

He also reported that, after he purportedly sustained knee and leg injuries in service, he was given two pieces of paper.  One was for him to stay in the Army, and the other was for him to be discharged.  He stated that, after he signed the paper to be discharged, he was insulted and mocked.  As noted above, the Board did not find the Veteran's statements regarding the orthopedic injuries in service to be credible, and by extension, these statements regarding the circumstances of his discharge following such injuries are not credible.

In addition to the above, the record contains other statements from the Veteran which are at odds with the records of his service.  During his June 2012 hearing, he testified that he "got into some trouble as a youth" and a judge told him he could go into the military to remove three years from his jail time.  However, a review of his personnel records does not reflect a prior criminal history, and he denied any such issues during his enlistment.  Indeed, his records show that he was counseled on the benefits of completing high school before enlisting, but that he chose to enlist immediately and was removed from his school's attendance rolls.

When viewing the totality of the evidence, the Board finds that many of the statements made by the Veteran in support of his claims, including those relating to PTSD, are not credible.  Therefore, an in-service stressor has not been established, and service connection for PTSD is not warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated March 2010 and January 2011, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Neither he nor the appellant alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and Social Security Administration (SSA) records, have been obtained and associated with the file.  VA opinions were obtained which, collectively, contain a description of the history of the psychiatric disability at issue; document and consider the relevant medical facts and principles; and address the etiology of the Veteran's claimed psychiatric condition.  

In its May 2017 brief, the appellant's representative noted that the VA opinions obtained in this case were from a psychologist, whereas the Board's November 2014 remand directives instructed that a "psychiatric opinion" be obtained.  However, as the psychologist was otherwise competent to assess the nature and etiology of the Veteran's psychiatric disorder, further development is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

No opinion was obtained with respect to the Veteran's orthopedic claims.  However, as discussed above, there is no credible evidence of an in-service incurrence of those conditions.  VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for a left knee condition is denied.

Service connection for a right leg condition is denied.

Service connection for a right ankle condition is denied.

Service connection for an acquired psychiatric condition is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


